


110 HR 6655 IH: Liberia SEEDS Act of

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6655
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Jackson of
			 Illinois (for himself, Mr.
			 Clyburn, Mr. Berman,
			 Mr. Payne,
			 Mr. Kennedy,
			 Mr. Ellison,
			 Ms. Watson,
			 Mrs. Capps,
			 Mr. Price of North Carolina,
			 Mr. Conyers,
			 Mr. Lewis of Georgia,
			 Ms. Lee, Ms. McCollum of Minnesota,
			 Ms. Kilpatrick,
			 Mr. Hastings of Florida,
			 Mr. Johnson of Georgia,
			 Mr. Carson,
			 Mr. Davis of Illinois,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hinchey,
			 Mr. Thompson of Mississippi,
			 Mr. Scott of Virginia,
			 Mr. Scott of Georgia,
			 Mr. Towns,
			 Mr. Israel,
			 Mr. Rothman,
			 Mr. Cleaver,
			 Mr. Watt, Mr. Butterfield, Mr.
			 Clay, Ms. Corrine Brown of
			 Florida, Mrs. Christensen,
			 and Ms. Edwards of Maryland)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize assistance for Liberia.
	
	
		1.Short titleThis Act may be cited as the
			 Liberia Stabilization, Economic
			 Empowerment, Development and Security Act of 2008 or the
			 Liberia SEEDS Act of
			 2008 .
		2.FindingsCongress finds the following:
			(1)Since the founding
			 of Liberia, the Liberian people have been staunch Unites States allies and
			 friends in sub-Saharan Africa, and the history of Liberia is closely entwined
			 with that of the United States.
			(2)After two brutal civil wars, peace in
			 Liberia was achieved as a result of implementation of the Comprehensive Peace
			 Agreement of 2003, which was signed in Accra, Ghana, on August 18, 2003,
			 following the cessation of Liberia’s second national armed civil conflict,
			 which lasted from 1999 to 2003, and followed the first such conflict, which
			 took place from 1989 to1997.
			(3)The Liberian
			 people demonstrated their deep commitment to a system of democratic,
			 constitutionally based government by turning out in large numbers to vote in
			 peaceful, free, and fair presidential and legislative elections on October 11,
			 2005, and in a free and fair presidential run-off election held on November 8,
			 2005, which resulted in the election to office of President Ellen Johnson
			 Sirleaf of Liberia, who became the first woman elected president of an African
			 country.
			(4)The robust and
			 active efforts by the Government of President Sirleaf to promote the
			 socio-economic development of Liberia are severely challenged by the abiding
			 legacies of Liberia’s two recent civil wars, and by over a decade of
			 misgovernance that preceded and contributed to the outbreak of the first of
			 these conflicts, including—
				(A)the near-total
			 destruction of Liberia’s public systems for electricity generation and
			 transmission, potable water distribution and treatment, and public sanitation,
			 and the long-term and substantial neglect of Liberia’s limited national all
			 weather road system;
				(B)the widespread lack of well-functioning
			 central government institutions, public sector corruption, and the general
			 absence of democratic accountability; and
				(C)a history of numerous citizen abuses,
			 curtailments of constitutional freedoms, and often serious and criminal
			 violations of human rights, including extortion, child abduction, rape,
			 torture, and extra-judicial killings, by many members of the former Armed
			 Forces of Liberia, national police, and other public security agencies, caused
			 by the politicization of public security functions, widespread personal
			 corruption among military and police personnel, and lack of personnel
			 training.
				(5)Since 2003, the
			 United States has invested over $1,500,000,000 to help end the Liberian
			 conflict, consolidate the Comprehensive Peace Agreement of 2003, support the
			 national democratic elections of 2005, deliver emergency humanitarian
			 assistance to the Liberian people, and assist in the post-war economic and
			 political reconstruction of Liberia.
			3.Declaration of
			 policyCongress makes the
			 following declarations:
			(1)In order to
			 support the democratic and socio-economic aspirations of the Liberian people,
			 the United States should continue to support and assist the Government of
			 President Ellen Johnson Sirleaf of Liberia and its energetic and dedicated
			 efforts to rebuild Liberia economically, socially, and politically, to expand
			 constitutional freedoms and protections and the rule of law, and to improve the
			 lives of the Liberian people.
			(2)The United States
			 should also continue to provide assistance to the people of Liberia in order
			 to—
				(A)assist Liberia in
			 making irrevocable and permanent the peace achieved as a result of
			 implementation of the Comprehensive Peace Agreement of 2003 signed in Accra,
			 Ghana, on August 18, 2003;
				(B)ensure that
			 Liberia never again becomes a source of regional military or political
			 instability, a threat to the sovereignty or territorial integrity of
			 neighboring countries, or a source of insecurity for those countries’ citizens;
			 and
				(C)protect the interests and substantial past
			 and current investments of the United States in Liberia.
				(3)Among other
			 important objectives, assistance provided by United States for the Liberian
			 people should seek to—
				(A)build a robust, private sector-based,
			 market-driven economy capable of substantially alleviating the most severe and
			 widespread forms of poverty in Liberia, in accordance with the United Nations
			 Millennium Declaration (A/RES/55/2), adopted by the United Nations General
			 Assembly on September 18, 2000;
				(B)build a
			 democratic, accountable, and fully participatory democratic political system,
			 based on the constitutional rule of law and well-functioning government
			 institutions capable of effectively providing public goods and services to the
			 Liberian people and of resolving key problems, including unmet basic
			 socio-economic needs, the inequitable distribution of resources, and the
			 persisting impact of undemocratic practices under past Liberian governments,
			 which contributed to the outbreak of Liberia’s two armed civil
			 conflicts;
				(C)help foster close bilateral cooperation
			 between the United States and Liberia and support cooperation between Liberia
			 and multilateral and international organizations; and
				(D)assist efforts by
			 the Government of Liberia to ensure effective governance, and achieve social
			 development and sustainable, private sector-led economic growth by—
					(i)reconstructing or
			 refurbishing basic physical infrastructure;
					(ii)pursuing efforts
			 to ensure government accountability, and public sector fiscal and operational
			 transparency and effectiveness;
					(iii)pursuing efforts
			 to ensure public safety and security and adherence to the rule of law;
					(iv)ensuring that ex-combatants and
			 war-affected youth are given access to job training and opportunities to work
			 on public work projects in order to enable them to contribute as gainfully
			 employed citizens to the development of their country; and
					(v)supporting Liberian efforts to advance the
			 pursuit of transitional justice, national reconciliation, and accountability
			 for crimes by government officials and others, including human rights
			 violations and misappropriations of public funds.
					4.Purposes of
			 assistanceThe purposes of
			 assistance authorized by this Act are to ensure that the United States, in
			 furtherance of its security and other national interests, fulfills the U.S.
			 Foreign Assistance Framework objectives of Peace and Security, Governing Justly
			 and Democratically, and Economic Growth by providing targeted assistance to
			 support efforts by the people and Government of Liberia to—
			(1)ensure that all
			 Government of Liberia revenues, in particular revenues derived from the
			 ecologically and financially sustainable use or sale of Liberia’s abundant
			 natural resources, are used in an accountable, transparent, and equitable
			 manner for public purposes, including by continuing to—
				(A)provide assistance
			 to support national fiscal management and oversight capacity development and
			 reforms under the donor-backed Governance and Economic Management Assistance
			 Program (GEMAP) during its remaining period of operation; and
				(B)invest in economic good governance programs
			 or capacity-building efforts that are endorsed or implemented by the Liberia
			 Reconstruction and Development Committee (LRDC), its component subcommittees or
			 associated organs, or any similar entity that may in the future succeed the
			 LRDC;
				(2)build a robust,
			 free market system, spur economic revitalization and growth, help alleviate
			 poverty, and advance access to basic services by reconstructing or refurbishing
			 basic physical infrastructure, or major elements thereof, including public
			 electricity generation and transmission, clean water delivery, and sewerage
			 systems, which were substantially destroyed by years of armed conflict, and
			 support the Government of Liberia’s efforts to improve key sections of
			 Liberia’s national all weather road system, which is rudimentary, fragmented,
			 and in need of substantial repairs;
			(3)create a stream-lined and simplified legal
			 and regulatory investment regime, including an integrated one-stop investment
			 licensing system, in order to facilitate and increase domestic and foreign
			 investment and foster entrepreneurship;
			(4)enhance Liberian Government accountability
			 and effectiveness, including with respect to managerial and administrative
			 competency in order to ensure that all central government ministries,
			 functional agencies, and other public entities—
				(A)develop capacities
			 to provide efficient, cost-effective, ethical, and rule of law-based public
			 goods and services to the Liberian people; and
				(B)implement measures
			 to counter and overcome the persisting effects of Liberia’s long legacy of poor
			 governance, corrupt practices, and the frequent absence of democratic
			 accountability under previous Liberian administrations;
				(5)foster an informed
			 and independent national legislature capable of effectively crafting and
			 enacting laws, budgets, and appropriation measures, interacting with the
			 executive branch as a responsible and co-equal branch of government, and
			 carrying out legislative oversight functions;
			(6)build the
			 operational capacity of the Liberian National Police, other civilian public
			 security agencies, and other elements of the justice system, including the
			 court and penal systems, in order to—
				(A)ensure that
			 civilian public security agencies are capable of providing public safety, and
			 that together with the other elements of the justice system, effectively,
			 equitably, and without ethnic, gender, sexual orientation, or age-based
			 prejudice, constitutionally enforce Liberian laws; and
				(B)prevent the
			 recurrence of past patterns of behavior by public security agencies during the
			 tenure of multiple past Liberian administrations, during which ill-trained
			 personnel frequently abetted abuses of political power by the national
			 government, engaged in corrupt acts, and committed numerous and often serious
			 abuses of human rights and civic freedoms;
				(7)build a national system of vocational
			 education available, in particular, to war-affected youth and ex-combatants,
			 and to employ such persons, among others, in the construction of public works
			 projects, both as a means of making them productive citizens and in order to
			 deter their potential participation in illicit income-generating activities;
			 and
			(8)assist Liberian Government efforts to
			 advance post-war national reconciliation, transitional justice, and legal
			 accountability for past or current acts of misgovernance by government
			 officials and others.
			5.Authorization of
			 assistance
			(a)Development
			 assistanceThe President is
			 authorized to provide assistance to Liberia for the following activities and
			 purposes:
				(1)Roads and
			 bridgesPhased refurbishment
			 or upgrading of existing key roads and bridges, initially targeting routes that
			 carry the highest goods and services traffic, that support farm-to-market
			 transport needs, or that provide linkages between key urban and rural
			 population centers, notably those that provide linkages to isolated regions of
			 the country.
				(2)Freeport of
			 MonroviaRehabilitation of
			 Monrovia Freeport, initially targeting priority needs pertaining to the
			 following objectives:
					(A)Measures to
			 facilitate and secure sea-going vessel navigation within the harbor, including
			 dredging of silted areas, removal of shipwrecks, and installation of navigation
			 lights or signals.
					(B)Rehabilitation of
			 port wharf berths and piers, including installation of equipment necessary for
			 loading and unloading sea-going vessels or for purposes of delivering
			 maintenance services to such vessels.
					(C)Rehabilitation of
			 warehouse buildings nearby or adjacent to the main wharves, associated adjacent
			 port roads and facilities or equipment necessary for transferring goods between
			 sea-going vessels and land-based vehicles and for loading or unloading
			 land-based vehicles.
					(D)Upgrading of goods transit, transfer, and
			 import and export processing and customs systems at the port, including with
			 respect to automation and streamlining of required paperwork and permit
			 processing, and enhancement of port security, including through the provision
			 of training to the Liberian Port Police and improvements to the perimeter
			 security of the entire port zone.
					(3)Water and
			 sanitationPhased design and reconstruction of potable water
			 sources, such as reservoirs, wells, boreholes, and water distribution and
			 treatment systems, and sewerage infrastructure, initially in areas with the
			 highest population densities, in order to provide widespread public access to
			 basic potable water and water sanitation.
				(4)Electricity
			 sectorSubject to subsection
			 (e)(2), phased reconstruction of electricity generating plants, and associated
			 electrical power transmission and distribution networks and support for
			 feasibility studies related to that purpose, initially beginning in areas with
			 the highest population concentrations, with the eventual aim of connecting all
			 major population centers to a national power grid or otherwise ensuring access
			 to electrical power throughout Liberia, to include the following:
					(A)EPPIIContinued
			 support for the Emergency Power Program II in the city of Monrovia, as
			 necessary.
					(B)Rural
			 powerSmall electrical power
			 generation projects using biomass, micro-hydrological, solar, or other small
			 scale, renewable, or local resource technologies to serve the short and
			 medium-term needs of key secondary and rural population centers in
			 Liberia.
					(C)Medium and long
			 term powerAssistance in support of the following:
						(i)The
			 design and reconstruction of a customer demand-driven, market-based, medium
			 term electrical generation and distribution system serving Monrovia and
			 adjacent urban zones.
						(ii)An
			 assessment of future electrical demand in key secondary population centers in
			 Liberia and of the associated costs required for extending electrical power to
			 these centers from main electrical power generation hubs in Buchanan, Yekepa,
			 Monrovia, Mt. Coffee, or other potential generation sites.
						(iii)Preparatory activities to be undertaken
			 prior to the physical rehabilitation of the Mt. Coffee hydro-electric dam and
			 plant facility, including an environmental impact assessment, a study of
			 potential local socio-economic and population displacement impacts, engineering
			 and cost assessments of the facility, architectural and engineering designs
			 necessary for its rehabilitation, and the formulation of a market-based,
			 customer demand-driven business plan aimed at ensuring that the rehabilitated
			 facility can be operated on a financially sustainable basis.
						(5)Targeted job
			 training and medium-term employmentExpansion of support for vocational
			 education programs available to war-affected youth and ex-combatants, including
			 those who have previously received reintegration and job training assistance
			 but remain unemployed or underemployed, among other populations, and support
			 for the employment of jobless war-affected youth and ex-combatants in public
			 works projects undertaken by the Liberian Government or its development
			 partners.
				(b)Economic Support
			 Fund assistanceThe President is authorized to provide assistance
			 to Liberia for the following activities and purposes:
				(1)Public
			 sectorAssistance to support
			 the establishment of a government employee training institute, assistance to
			 support and enhance one or more existing Government of Liberia-designated
			 public sector training organizations, such as the Liberia Institute of Public
			 Administration, or assistance for both objectives, to be undertaken—
					(A)for the purpose of
			 making general and specialized managerial, administrative, and service delivery
			 training available to employees of the Government of Liberia, including
			 employees of central government ministries, independent agencies, commissions,
			 county and local governments, and other civilian government entities, including
			 judicial, police, and security agencies;
					(B)in partnership
			 with one or more external partner organizations that possess technical training
			 expertise in public sector training, such as the Les Aspin Center for
			 Government at Marquette University; and
					(C)with the objective
			 of developing a permanent Government of Liberia capacity to maintain a
			 qualified and well-trained public sector work force.
					(2)Good
			 governanceTechnical
			 assistance to enhance Liberian Government accountability and effectiveness,
			 improve transparent and accountable fiscal management and revenue collection
			 and expenditure processes and institutions, and ensure that central government
			 ministries, functional agencies, and other public entities develop an enhanced
			 capacity to provide efficient, cost-effective, ethical, and rule of law-based
			 public goods and services to the Liberian people, including support for related
			 capacity development efforts being pursued under the Governance and Economic
			 Management Assistance Program (GEMAP) during its remaining period of operation,
			 and support for economic good governance capacity building programs or
			 initiatives endorsed or implemented by the Liberia Reconstruction and
			 Development Committee (LRDC), its Steering Committee, or its four Working
			 Committees, as long as the United States shall possess a formal role as a
			 participant or partner on the LRDC or any analogous Liberian entity that may in
			 the future succeed the LRDC, including by supporting efforts to—
					(A)improve budgeting
			 and expenditure management;
					(B)improve
			 procurement practices and granting of concessions;
					(C)establish,
			 implement, and institutionalize processes to control corruption;
					(D)provide technical
			 support to key financial management institutions of government;
					(E)build the
			 professional capacity of Liberian public sector institutions and professionals;
			 and
					(F)foster
			 consultations between the LRDC, other Liberian Government organs, and
			 representatives of interested Liberian civil society groups and nongovernmental
			 organizations in matters pertaining to public policy decision making in order
			 to ensure that diverse political and policy perspectives are considered during
			 the formulation of such policies.
					(3)United States
			 education to build government capacityAssistance to facilitate
			 educational exchanges to enable Liberian Government officials and professional
			 staff, to include members of the executive, legislative, and judicial branches
			 of government, to pursue training or educational opportunities in the United
			 States, so long as such education relates directly to their official
			 duties.
				(4)Transitional
			 justice and accountabilityAssistance to support—
					(A)the efforts of the
			 Truth and Reconciliation Commission of Liberia to investigate the causes of
			 Liberia’s past conflicts, promote national reconciliation, and ensure
			 accountability for crimes committed during those conflicts; and
					(B)efforts by the
			 Liberian Government, notably those of the Liberian Solicitor General, to
			 legally track, freeze, and seek restitution to Liberia of public funds
			 determined to have been misappropriated by officials of the present or past
			 Liberian Governments.
					(c)International
			 Narcotics Control and Law Enforcement assistanceThe President is
			 authorized to provide assistance to Liberia for the following activities and
			 purposes:
				(1)Police and
			 security agenciesSupport for operational capacity improvements
			 for Liberia’s national police and security agencies, including the
			 following:
					(A)An instructional
			 and administrative capacity building program for Liberia’s national Police
			 Academy, including funding for physical infrastructure for this purpose, if
			 necessary, in order to—
						(i)enable the Police
			 Academy to independently provide quality basic, recurrent, advanced, and
			 specialized training for officers of the Liberia National Police; and
						(ii)under an expanded
			 mandate, to develop a capacity to provide similar training to other civilian
			 Liberian security agencies, including the Bureau of Immigration and
			 Naturalization, the Port Police, and the National Security Agency.
						(B)An assessment of the current individual
			 kit, vehicular, and communication equipment needs of the Liberia National
			 Police, and provision of such assets, if warranted, as determined by such an
			 assessment.
					(2)Police technical
			 assistanceSupport for the following:
					(A)Maintenance of the
			 current Civilian Police (CivPol) program of the Bureau of International
			 Narcotics and Liberia National Police Law Enforcement Affairs of the Department
			 of State, and a gradual reformulation of the program, when and as necessary, in
			 order to deploy United States civilian police officers and instructors to
			 provide capacity building assistance and advice to the Police Academy and
			 Liberian National Police in anticipation of, during, and following the
			 withdrawal and termination of the United Nations Mission in Liberia
			 (UNMIL).
					(B)An expansion of the Liberia National Police
			 Senior Advisory Team (S.A.T.) program of the Bureau of International Narcotics
			 and Liberia National Police Law Enforcement Affairs of the Department of State,
			 including increased numbers of United States police advisors deployed
			 to—
						(i)advise and help
			 improve the capability of the Liberian National Police, including through the
			 deployment of additional advisors in a roving capacity to support
			 implementation of S.A.T. program goals at various levels of the Liberia
			 National Police, including at the precinct level, and in the various counties
			 of Liberia; and
						(ii)advise and help improve the capability of
			 the Liberian Port Police at the Freeport of Monrovia and other jurisdictions
			 served by the Port Police, in coordination with other specialized port security
			 training that may be provided to the Port Police.
						(C)Maintenance of the current United States
			 Liberia National Police Emergency Response Unit (ERU) support program until
			 such time as the ERU is able to function independently in the absence of United
			 States or other donor technical assistance.
					(3)Justice
			 sectorSupport and expansion of the current Justice Sector
			 Support Liberia (JSSL) technical assistance program of the Bureau of
			 International Narcotics and Law Enforcement Affairs of the Department of State
			 in order to—
					(A)broaden the impact
			 of JSSL assistance programs in Monrovia, and to extend its scope and impact to
			 the county level;
					(B)expand access to
			 the judicial system by establishing or supporting current programs to provide
			 legal information services to indigent persons, expand human rights-focused
			 training for members of the judiciary, justice ministry, penal system
			 personnel, police, traditional leaders, and communities experiencing high
			 levels of rights violations, and to ensure that cases of alleged violations of
			 human rights and other criminal actions by police officials or judicial or
			 penal system personnel are justly and fully adjudicated; and
					(C)promote police
			 officer professionalism, knowledge of ethical and human rights norms, and
			 interaction with civil society groups, in part by conducting a rapid field
			 assessment of the capacity of Liberian nongovernmental law enforcement capacity
			 building organizations, including the Liberia National Law Enforcement
			 Association (LINLEA), the Liberia Female Law Enforcement Association (LIFLEA),
			 and the Association of Female Lawyers of Liberia (AFELL), to conduct training
			 and educational workshops for Liberian law enforcement personnel and, if an
			 assessed organization is determined on the basis of such an assessment to be
			 capable of conducting such educational efforts, by providing assistance to
			 expand and enhance such capabilities.
					(d)Role of Liberian
			 NGOs, businesses, and other entitiesIt is the sense of Congress that a
			 substantial portion of United States assistance to Liberia should be used to
			 build the capacity of Liberian nongovernmental organizations and businesses and
			 to foster the growth of market-based economic competition, and that therefore,
			 to the maximum extent practicable, the President should provide assistance
			 authorized under this section through Liberian nongovernmental organizations,
			 businesses, and other Liberian entities, in part through the use of a
			 locally-accessible, public bid competition system to assign contracts for the
			 delivery of goods and services funded by United States assistance programs in
			 Liberia.
			(e)Conditions on
			 assistance
				(1)In
			 generalAssistance authorized under this section may be made
			 available to Liberia only if—
					(A)the Government of
			 Liberia requests the assistance;
					(B)the Government of
			 Liberia and the Government of the United States consult with each other on all
			 proposed projects to be carried out using the assistance;
					(C)the Government of
			 Liberia integrates the assistance into its strategic planning and agrees to
			 assume responsibility for future recurrent funding and management of programs
			 receiving United States assistance authorized under this section; and
					(D)the President
			 certifies to Congress that the United States occupies a formal role as a
			 participant or partner on the Liberia Reconstruction and Development Committee
			 (LRDC), its Steering Committee, and its four Working Committees, or on any
			 other similar Liberian Government entity established to coordinate donor
			 development assistance.
					(2)Limitations
			 relating to the electricity sectorIn order to preserve and
			 efficiently utilize Liberia’s limited public revenues and technically
			 proficient and trained personnel, assistance provided under subsection
			 (a)(4)—
					(A)should, to the
			 extent practicable, fund programs undertaken by the Liberia Electricity
			 Corporation, the Ministry of Lands, Mines and Energy, or any related, currently
			 existing public entities with a mandate pertaining to the financing,
			 regulation, generation, transmission, or sale of electrical power; and
					(B)may be used to fund needs assessments and
			 feasibility studies pertaining to the potential establishment of new government
			 electrical sector entities, such as a St. Paul River Authority, a Rural and
			 Renewable Energy Agency, or a transmission concessionaire for a proposed high
			 voltage transmission corridors, but shall not be used to directly fund the
			 establishment of such entities.
					6.ReportNot less than once at the end of each of the
			 fiscal years 2009 through 2013 for which funds to implement this Act are
			 appropriated, the President shall transmit to Congress a report on the
			 implementation of this Act, including the progress of and prospects for
			 development in Liberia as a result of United States assistance provided under
			 this Act.
		7.Authorization of
			 appropriations
			(a)In
			 generalTo carry out this Act, there is authorized to be
			 appropriated to the President $225,000,000 for fiscal years 2009 through
			 2013.
			(b)Sense of
			 CongressOf the amounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a), it is the sense of Congress that—
				(1)65 percent of such amounts should be
			 allocated to carry out Development Assistance programs authorized under section
			 5(a);
				(2)17.5 percent of
			 such amounts should be allocated to carry out Economic Support Fund Assistance
			 programs authorized under section 5(b), of which—
					(A)25 percent should
			 be used to carry out section 5(b)(1);
					(B)2.5 percent should
			 be used to carry out section 5(b)(4)(A); and
					(C)2.5 percent should
			 be used to carry out section 5(b)(4)(B); and
					(3)17.5 percent of such amounts should be
			 allocated to carry out International Narcotics Control and Law Enforcement
			 Assistance programs authorized under section 5(c), of which 25 percent should
			 be used to carry out section 5(c)(1).
				(c)Availability and
			 related provisionsAmounts appropriated pursuant to the
			 authorization of appropriations under subsection (a)—
				(1)are authorized to
			 remain available until expended; and
				(2)are in addition to
			 amounts otherwise available for such purposes.
				8.Relationship to
			 other authoritiesThe
			 authority to provide assistance in this Act shall be in addition to any other
			 authority to provide assistance to the Government of Liberia.
		9.SunsetThe authorities provided in this Act shall
			 expire on October 1, 2013.
		
